Citation Nr: 0845040	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
hearing loss. 

2. Entitlement to an initial rating in excess of 10 percent 
for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss with a noncompenable rating, effective 
March 2005, and also granted service connection for tinnitus 
and awarded a 10 percent rating, also effective March 2005. 
The veteran disagreed with the evaluations granted, and the 
current appeal ensued. 


FINDINGS OF FACT

1. Results of a July 2005 VA audiometric examination 
correspond to a Level II hearing in the right ear and level 
III in the left ear.  

2. The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. The initial compensable criteria for bilateral hearing 
loss is not approximated. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008). 

2. There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for (bilateral) tinnitus. 
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d. 1344, 
(Fed.Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which previously stated that VA will request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim. The final rule also removes the fourth 
sentence of 38 C.F.R. § 3.159(b)(1), previously indicating 
that if VA does not receive the necessary information and 
evidence requested from the veteran within one year of the 
date of the notice, VA cannot pay or provide any benefits 
based on that application. The revised sentence reflects that 
the information and evidence that the veteran is informed 
that he or she is to provide, must be provided within one 
year of the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in May 2005.

As to an initial rating claim, the Board points out that 
service connection has been established and that an initial 
evaluation for that disorder has been assigned. The veteran 
has been awarded the benefit sought, and his claim has been 
substantiated. As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended has been fulfilled. Id. After 
being awarded an initial disability evaluation for this 
disorder, the veteran filed a Notice of Disagreement 
contesting the initial rating determination. The RO furnished 
him a Statement of the Case addressing such evaluations, 
including notice of the criteria for the higher ratings, and 
provided him with further opportunity to identify and submit 
additional information and/or argument, which he has done by 
perfecting his appeal. See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105. VA has fulfilled its obligation to advise and assist 
the veteran throughout the remainder of the administrative 
appeals process, and similarly accorded the veteran and his 
representative a fair opportunity to prosecute the appeal. 
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran did not receive Dingess notification. However, 
since the preponderance of the evidence is against the claims 
on appeal, any question as to the rating and effective date 
to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service evidence, private medical evidence, 
and VA medical evidence. He was also given the opportunity to 
submit any additional records that he may have. 

A hearing was offered and the veteran declined. The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.


Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss disorder is more severe than the current 
evaluation reflects. Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the preponderance of 
the evidence is against the claim for an initial compensable 
rating for bilateral hearing loss. 

Service connection was established for bilateral hearing loss 
by rating decision of in July 2005. A noncompensable rating 
was assigned, effective from March 2005. This evaluation has 
been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.




In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables. See 38 C.F.R. 
§ 4.85(h), Table VI, Table VII.  Table VI correlates the 
average pure tone sensitivity threshold (derived from the sum 
of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by 
four) with the ability to discriminate speech, providing a 
Roman numeral to represent the correlation. Each Roman 
numeral corresponds to a range of thresholds (in decibels) 
and of speech discriminations (in percentages). Level I 
represents essentially normal acuity, with Level XI 
representing profound deafness. The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85. 

During this appeal period, the veteran underwent a VA 
audiology examination in July 2005. Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
35
50
55
RIGHT
20
45
45
55

Average pure tone thresholds were 40 in the left ear and 
41.25 in the right ear. Speech recognition ability was 80 in 
the left ear and 84 in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the right ear is level II. Average 
puretone threshold average between 0 and 41 with the line for 
percent of discrimination from 76 to 82, results in a numeric 
designation for the left ear at level III. Level III hearing 
acuity for the left ear combined with level II hearing acuity 
for the right ear equates to a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII.  

The veteran was also evaluated by a private audiologist in 
February 2005. Those records were submitted to VA. The 
findings on the audiogram were similar to those represented 
in the July 2005 VA examination. However, the speech 
discrimination testing was not done in accordance with 
Maryland CNC testing and it is also not clear whether the 
audiologist was a state-licensed audiologist as required by 
VA. See 38 C.F.R. § 4.85. Therefore, the results of that test 
could not be used for evaluating the veteran's hearing loss. 

The veteran points out that he has been provided hearing 
aids, and thus the assignment of a non-compensable evaluation 
is inconsistent with such use. However, under the law, VA may 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 
In the context of the evaluation of service-connected hearing 
loss, the Courts have observed that that rating criteria are 
employed through "mechanical application," as applied to 
clinical test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). Stated 
another way, the determining factor in the evaluation of 
hearing impairment is not the use of hearing aides, it is the 
audiological test results. 

The veteran has submitted no evidence showing that his 
bilateral hearing loss has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
his bilateral hearing loss disability has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal. His bilateral hearing loss disability has been 
contemplated on a schedular basis. As such, 38 C.F.R. 
§ 3.321(b)(1), which concerns the assignment of extra-
schedular evaluations in "exceptional" cases is not for 
application. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating for bilateral hearing 
loss, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim must be denied.


Tinnitus

Service connection was established for tinnitus by rating 
decision of July 2005. A 10 percent rating was assigned, 
effective March 2005. This evaluation has been in effect to 
this date.

The veteran requested an increased rating for bilateral 
tinnitus, as he argues it is more severe than a 10 percent 
rating reflects.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral. 
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260. As there is no legal 
basis upon which to award an increased schedular evaluation 
for tinnitus the veteran's appeal must be denied. Sabonis v. 
Brown, 6 Vet. App. 426 (1994). The provisions of the Veterans 
Claims Assistance Act (VCAA) have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter. Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 

An initial increased rating in excess of 10 percent for 
bilateral tinnitus is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


